                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

JOSE GARCIA,                                          :
     Plaintiff                                        :
                                                      :   CASE NO. 3:16cv852(JCH)
        v.                                            :
                                                      :
UNIVERSITY OF CONNECTICUT                             :
HEALTH CARE CENTER, ET AL.,                           :   NOVEMBER 7, 2018
     Defendant.                                       :

   AMENDED* RULING RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
    (DOC. NO. 38) AND SUPPLEMENTAL MOTION FOR SUMMARY JUDGMENT
                             (DOC. NO. 81)

        The plaintiff, Jose Garcia (“Garcia”), is currently incarcerated at MacDougall-

Walker Correctional Institution, in Suffield, Connecticut. He initiated this action by filing

a pro se complaint pursuant to section 1983 of title 42 of the United States Code and

Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.,

against the University of Connecticut Health Care Center (“UCONN”), the Department of

Corrections (“DOC”), Commissioner Scott Semple, Lieutenant Hurdle, Correctional

Officers Genise, Gray, Parnisakul, Burritt, Ross, and Byars, Clinical Social Workers

Marek and Bertulis, and Licensed Practical Nurse Yerkes. See Complaint (“Compl.”)

(Doc. No. 1) at 1–3. The Complaint includes allegations pertaining to Garcia’s

placement on in-cell restraints on May 6, 2014, and his confinement on in-cell restraints

until May 7, 2014. See id. at 6–9.

        Before the court are the Motion for Summary Judgment (Doc. No. 38) and

Supplemental Motion for Summary Judgment (Doc. No. 81) filed by defendants Hurdle,



        *  The Ruling has been amended in response to the Joint Motion for Clarification filed by the
parties, to correct the omission of Yerkes’ name in the conclusion. See Joint Mot. for Clarification and/or
Modification to Ruling (Doc. No. 90).

                                                     1
Gray, Parnisakul, Burritt, Ross, Byars, Marek, Bertulis, and Yerkes. For the reasons set

forth below, the Motions are GRANTED IN PART and DENIED IN PART.

I.     BACKGROUND

       In its Initial Review Order on September 29, 2016, the court dismissed the ADA

claims, the section 1983 claim of verbal harassment against Genise, the section 1983

claims against Semple, UCONN, and DOC pursuant to section 1915A(b)(1) of title 28 of

the United States Code, and the claims for monetary damages against all defendants in

their official capacities pursuant to section 1915A(b)(2) of title 28 of the United States

Code. See Initial Review Order (Doc. No. 7). Thus, all claims against Genise, Semple,

UCONN, and DOC have been dismissed.

       Following the Initial Review Order, three of Garcia’s claims were allowed to

proceed: (1) an Eighth Amendment claim that defendants Gray, Marek, Bertulis, and

Yerkes were deliberately indifferent to Garcia’s mental health needs when they refused

to prescribe him medication or treatment for his mental illness and instead punished him

by placing him in restraints; (2) an Eighth Amendment claim that defendants Hurdle,

Parnisakul, Burritt, Ross, and Byars were deliberately indifferent to Garcia’s safety and

health and subjected him to unconstitutional conditions of confinement when they

facilitated his placement on in-cell restraints or applied the restraints in such a manner

as to cause him pain and prevent him from standing upright or using the toilet; and (3) a

First Amendment claim that defendants Hurdle, Parnisakul, Burritt, Ross, and Byars

placed him on in-cell restraints for nine hours in retaliation for his statement that he

planned to file a lawsuit against the mental health staff at GCI. Id. at 2–3, 9.

       The defendants filed a Motion for Summary Judgment (“Defs. Mot. Summ. J.”)

(Doc. No. 38) on September 8, 2017. Garcia filed a Memorandum in Opposition (“Pl.
                                              2
First Mem. in Opp’n”) (Doc. No 59) on January 9, 2018. In its Order for Further Briefing

on June 11, 2018 (Doc. No. 69), the court concluded that, because Garcia was a pretrial

detainee when the events at issue occurred, his claims of unconstitutional conditions of

confinement are governed by the Due Process Clause of the Fourteenth Amendment.

Doc. No. 69 at 8. The court therefore construed Garcia as asserting his deliberate

indifference to medical needs and deliberate indifference to health and safety claims

under the Fourteenth Amendment. The parties were asked to submit further briefing of

the case under the Fourteenth Amendment standard. Id. On August 2, 2017, in

response to the court’s Order for Further Briefing, the defendants filed a Supplemental

Motion for Summary Judgment (“Suppl. Mot. Summ. J.”) (Doc. No. 81) and

Supplemental Memorandum of Law in Support (“Defs. Suppl. Mem. in Supp.”) (Doc. No.

81, Attach. 1). Garcia filed a Second Memorandum in Opposition (“Pl. Second Mem. in

Opp’n”) on September 7, 2018. See generally Pl. Second Mem. in Opp’n (Doc. No. 83).

The defendants seek summary judgment on all remaining claims.

II.   STANDARD OF REVIEW

      On a motion for summary judgment, the moving party bears the burden of

establishing the absence of any genuine issue of material fact. Zalaski v. City of

Bridgeport Police Dep't, 613 F.3d 336, 340 (2d Cir. 2010). If the moving party satisfies

that burden, the nonmoving party must set forth specific facts demonstrating that there

is ‘a genuine issue for trial. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). A

genuine issue exists where the evidence is such that a reasonable jury could decide in

the non-moving party's favor. See, e.g., Rojas v. Roman Catholic Diocese of

Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252, (1986)).
                                            3
       The court’s role at summary judgment “is to determine whether genuine issues of

material fact exist for trial, not to make findings of fact.” O’Hara v. Nat. Union Fire Ins.

Co. of Pittsburgh, 642 F.3d 110, 116 (2d Cir. 2011). Unsupported allegations do not

create a material issue of fact and cannot overcome a properly supported motion for

summary judgment. See Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000).

Additionally, the evidence the court considers in ruling on a motion for summary

judgment must be admissible evidence, or evidence that could be readily reduced to an

admissible form at trial. See LaSalle Bank National Ass'n v. Nomura Asset Capital

Corp., 424 F.3d 195, 205 (2d Cir. 2005); Santos v. Murdock, 243 F.3d 681, 683 (2d Cir.

2001) (“Affidavits submitted to defeat summary judgment must be admissible

themselves or must contain evidence that will be presented in an admissible form at

trial.”) (citation omitted).

III.   FACTS1

       Garcia was an inmate at Garner Correctional Institution (“GCI”) from April 8, 2013

through January 2, 2018. Defs. Suppl. L.R. 56(a) (Doc. No. 81-2) ¶ 4. On May 6 and

May 7, 2014, Garcia was a pretrial detainee. Id. ¶ 1. On May 6, 2014, GCI staff

attempted a “verbal intervention” with Garcia for the purpose of moving him from his cell

in H Unit to a cell in F Unit, a Restrictive Housing Unit (“RHU”) at GCI. Id. ¶¶ 6–7, 12;

Pl. Suppl. L.R. 56(a) (Doc. No. 83-15) at 2 ¶ 7. GCI staff videotaped a portion of the




       1  The relevant facts are undisputed unless otherwise indicated and are taken from the
defendants’ Local Rule 56(a)(1) Statement, the defendants’ Supplemental Local Rule 56(a)(1) Statement,
Garcia’s Local Rule 56(a)(2) Statement, and Garcia’s Supplemental Local Rule 56(a)(2) Statement, as
well as supporting exhibits to those documents.



                                                  4
verbal intervention and Garcia’s subsequent transfer to F Unit. See DVD-GCI-V-14-274

(Doc. No. 38-14).2

        At the time of the verbal intervention, Garcia was agitated about receiving a

Disciplinary Report and about transfer to RHU following earlier harassment by a

corrections officer. See Pl. Suppl. L.R. 56(a) at 10–11 ¶¶ 9–11. Garcia repeatedly

refused to submit to handcuffs, and he became agitated over the course of the

interaction with GCI staff. Id. at 11 ¶ 14. At one point, Garcia attempted to sharpen a

toothbrush in his cell. Defs. Suppl. L.R. 56(a) ¶ 8; Pl. Suppl. L.R. 56(a) at 2 ¶ 8. An

officer deployed a chemical agent into Garcia’s cell to gain his compliance. See Defs.

Suppl. L.R. 56(a) ¶ 9; Pl. Suppl. L.R. 56(a) at 2 ¶ 9. Garcia complied shortly thereafter

and officers escorted Garcia to the RHU in F Unit. DVD-GCI-V-14-274 at 28:50, 38:00.3

        Ross responded to a request for assistance at F Unit at approximately 6:45 pm

on May 6, 2014. See Defs. Suppl. L.R. 56(a) ¶ 31; Pl. Suppl. L.R. 56(a) at 3 ¶ 31. Ross

observed that Garcia had covered his cell window with toilet paper. Defs. Suppl. L.R.

56(a) ¶ 32; Pl. Suppl. L.R. 56(a) at 3 ¶ 32. Lieutenant Mitchell arrived at Garcia’s cell in

F Unit at approximately 6:45 pm, and officers began verbal intervention with Garcia in

an attempt to get him to uncover his window and come to the trap door to be

handcuffed. See Pl. First Mem. in Opp’n., Ex. 2 (Incident Reports) (Doc. No. 59-2) at 3.

Ross was directed to place a plastic shield over the opening to the trap in Garcia’s cell

door to permit staff to view Garcia inside the cell. See Defs. Suppl. L.R. 56(a) ¶ 34; Pl.


        2  The video begins with a recitation of the time as approximately 11:34 am, and is 38 minutes
and 44 seconds in length. The video’s audio quality varies, and it is not always possible to understand
what staff or Garcia are saying.
        3Three video recordings were manually filed with the court: DVD-GCI-V-274, 276, and 279 (Doc.
No. 38-14). Garcia relied on the first two of these videos in his briefing. The facts taken from the
recordings are undisputed unless otherwise noted.

                                                    5
Suppl. L.R. 56(a) at 4 ¶ 34. During the next forty minutes, Marek, Bertulis, and Yerkes

attempted to converse with Garcia through the trap in his cell door and to convince him

to cuff up so that officers could remove from his cell. See DVD-GCI-V-14-276 (Doc.

No. 38-14).

       Marek recorded a clinical note indicating that she interacted with Garcia at his

cell in F Unit on the evening of May 6, 2014. See Defs. Suppl. L.R. 56(a) ¶¶ 65–66;

Pl. Suppl. L.R. 56(a) at 5 ¶¶ 65–66. Marek’s notes indicate that Garcia was angry

because he had received another disciplinary ticket and that Garcia threatened to cover

his window again and hurt prison staff if they attempted to enter his cell. See Defs.

Suppl. L.R. 56(a) ¶¶ 65–66; Pl. Suppl. L.R. 56(a) at 5 ¶ 66. Marek observed that Garcia

was not in distress, that he reported no suicidal ideation or hallucinations, and that

Garcia planned to speak to his primary social worker after he attended his court

proceeding the following day. See Defs. Suppl. L.R. 56(a) ¶¶ 65–66; Pl. Suppl. L.R.

56(a) at 5 ¶ 66. Marek concluded that Garcia’s mental health was not a mitigating

factor in the issuance of a disciplinary report and that he could “continue with the RHU

placement process.” See Defs. Suppl. L.R. 56(a) ¶¶ 65–66; Pl. Suppl. L.R. 56(a)

at 5 ¶ 66.

       After speaking to Bertulis for a second time, Garcia submitted to handcuffs and

was escorted to the restrictive housing unit. See Defs. Suppl. L.R. 56(a) ¶ 76;

Pl. Suppl. L.R. 56(a) at 6 ¶ 76. Burritt and Byars escorted Garcia to a cubicle in F Unit.

See Defs. Suppl. L.R. 56(a) ¶¶ 18, 54; Pl. Suppl. L.R. 56(a) at 3 ¶ 18, 4 ¶ 54. At one

point during Garcia’s confinement in the cubicle, Bertulis spoke to Garcia and said that

“we will help you.” See Pl. Suppl. L.R. 56(a) at 14 ¶ 29; DVD-GCI-V-14-276 at 39:35.



                                             6
       Officers then escorted Garcia from the cubicle to Cell 125 in F Unit. See Pl.

Suppl. L.R. 56(a) at 14 ¶ 30. Garcia was then placed on in-cell restraints; LPN Yerkes

checked the restraints but did not ask Garcia to stand. Id.

       Garcia remained on in-cell restraints until 5:00 am on May 7, 2014. See Pl.

Suppl. L.R. 56(a) at 15 ¶ 33. Officers Byars and Gray recorded their observations of

Garcia on a restraint checklist. See Defs. Suppl. L.R. 56(a) ¶¶ 20, 27; Pl. Suppl. L.R.

56(a) at 3 ¶¶ 20, 27. Garcia generally remained calm and did not ask Gray to get him

anything. See Defs. Suppl. L.R. 56(a) ¶¶ 27–28; Pl. Suppl. L.R. 56(a) at 3 ¶ 27.

Around 5:00 am on May 7, 2014, Garcia was removed from Cell 125 for purposes of

transporting him to court. See Pl. Suppl. L.R. 56(a) at 15 ¶ 33. While in the custody of

court marshals, Garcia attempted to commit suicide by hanging. Id. at 15 ¶ 37.

IV.    DISCUSSION

       A.     Exhaustion of Administrative Remedies

       The defendants argue that Garcia failed to exhaust the administrative remedies

available to him, as required by the Prison Litigation Reform Act (“PLRA”). Garcia

argues that he fully exhausted his remedies as to all claims. The PLRA, section

1997e(a) of title 42 of the United States Code, requires that a prisoner exhaust all

available administrative remedies before filing a lawsuit concerning prison conditions.

42 U.S.C. § 1997e(a). The PLRA applies to pre-trial detainees. See 42 U.S.C. §

1997e(h). Proper exhaustion includes complying with all procedural rules and filing

deadlines as defined by the prison grievance system. See Woodford v. Ngo, 548 U.S.

81, 90–91 (2006). Thus, “untimely or otherwise procedurally defective attempts to

secure administrative remedies do not satisfy the PLRA’s exhaustion requirements.”

Ruggiero v. County of Orange, 467 F.3d 170, 176 (2d Cir. 2006).

                                            7
       The Supreme Court has addressed three scenarios in which a prisoner’s inability

to use the administrative procedures officially adopted by a prison facility rendered the

procedures “unavailable” for the purpose of determining PLRA exhaustion. These are

(1) where the procedure is a “dead end” because officers are unable or consistently

unwilling to provide any relief to aggrieved inmates; (2) where the requirements are so

opaque or convoluted that an ordinary prisoner could not navigate them; and (3) when

prison staff use threats, intimidation, or misrepresentation to stop an inmate from using

the grievance process. See Ross v. Blake, 136 S. Ct. 1850, 1859–60 (2016).

       Failure to exhaust administrative remedies pursuant to the PLRA is an affirmative

defense. See Jones v. Bock, 549 U.S. 199, 216 (2007). The defendants have the

burden to show there are no material issues of fact as to Garcia exhausting his claims

prior to filing this action. See Johnston v. Maha, 460 Fed. App’x 11, 15 (2d Cir. 2012)

(“The defendants have the burden of showing that there is no genuine issue of material

fact as to exhaustion that would preclude summary judgment.”). The court summarizes

the framework for the DOC administrative remedies before addressing whether Garcia

exhausted the remedies as to each of his claims.

              1.     DOC Administrative Remedies

       The DOC’s Inmate Administrative Remedies are set forth in Administrative

Directive 9.6. See Defs. Suppl. Mot. Summ. J., Ex. 9, Attach. A (“AD 9.6”) (Doc. No. 81-

14). AD 9.6 became effective August 15, 2013, and was in effect during the time

relevant to Garcia’s claims. The type of remedy available to an inmate depends on the

nature of the condition or decision at issue. The Inmate Grievance Procedure, section

six of AD 9.6, is the designated administrative remedy for all matters not specifically

identified in section 4, subsections A–I. See AD 9.6 § 4(A). Thus, claims regarding
                                             8
conditions of confinement, such as placement on in-cell restraints or the refusal to

provide hygiene items are subject to the Inmate Grievance Procedure. If an inmate is

seeking a remedy related to medical or mental health claims, he must comply with the

requirements set forth in Administrative Directive 8.9, entitled Administrative Remedy for

Health Services. See id. § 4(L).

       The Inmate Grievance Procedures require that an inmate first attempt to resolve

the matter informally. Id. § (6)(A). If verbal resolution is unsuccessful, the inmate must

use a specific form to submit a written request. Id. § 6(A). A response to the written

request must be made by DOC within fifteen business days. Id. If attempts to resolve

the matter informally are unsuccessful or if the inmate did not receive a timely response,

he may file a Level 1 Grievance. See id. § (6)(C).

       A Level 1 grievance must be filed within thirty days of the date of the occurrence

or discovery of the cause of the Grievance. See id. The Unit Administrator must

respond in writing within thirty business days of receiving the grievance. See id. § (6)(I).

       The inmate may appeal an unfavorable or untimely disposition of the Level 1

grievance to Level 2. See id. § (6)(G), (I). An inmate appealing an unfavorable

disposition must file the Level 2 appeal within five days of the inmate’s receipt of the

Level 1 decision. See id. § (6)(K). An inmate appealing an untimely decision must file

the Level 2 appeal no later than 65 days after the inmate filed the Level 1 grievance.

See id. § (6)(M). Level 2 appeals by inmates housed in a Connecticut correctional

facility are reviewed by the appropriate District Administrator. See id. § (6)(K). The

District Administrator is required to respond to the Level 2 appeal within 30 business

days of receipt of the appeal. Id.



                                             9
       Level 3 appeals are restricted to challenges to department policy, the integrity of

the grievance procedure, or untimely responses to Level 2 appeals. Id. § (6)(L). A

Level 3 appeal of an unfavorable decision must be filed within five calendar days of the

inmate’s receipt of the decision. Id. A Level 3 appeal of an untimely disposition must

be filed within 35 days of the filing of the Level 2 appeal. Id. § (6)(M). A Level 3 appeal

is reviewed by the Commissioner of Correction or his or her designee. Id. § (6)(L). A

response to a Level 3 appeal is due within thirty business days of the receipt of the

appeal by the Commissioner or his or her designee. Id.

       Administrative Directive 8.9, effective July 24, 2012, governs matters relating to

the provision of health services to inmates. See Defs. Mot. Summ. J., Ex. 10 (“AD 8.9”)

(Doc. No. 38-12). There are two types of Health Services Review: (1) Diagnosis and

Treatment, and (2) Review of an Administrative Issue. See id. § 9(A), (B). An inmate

seeking review of a diagnosis or treatment issue must attempt to seek informal

resolution prior to filing a formal request for a Health Services Review. See id. § 10. If

an inmate is unsatisfied with the informal resolution of the complaint and seeks further

review, he must file an Inmate Administrative Remedy Form seeking a Health Services

Review of the diagnosis or treatment of his or her medical condition. See id. § 11. A

response to a written request must be made within fifteen days of receipt of the request.

See id.

       If an informal resolution is unsuccessful, the Health Services Review Coordinator

is required to schedule a Health Services Review Appointment with a medical provider

as soon as possible. See id. § 11(A). If the medical provider concludes that the

existing diagnosis or treatment was appropriate, the inmate is considered to have



                                            10
exhausted his health services review remedy. Id. If the medical provider reaches a

different conclusion with regard to the appropriate diagnosis or course of treatment for

the inmate’s condition, he or she may either provide the appropriate treatment or refer

the case to the Utilization Review Committee for authorization of different treatment.

See id. § 11(B).

              2.     First Amendment/Retaliation Claims

       Garcia alleges that defendants Parnisakul, Burritt, Ross, and Byars placed him

on in-cell restraints and that defendant Hurdle refused to give him soap and a cloth to

clean himself after his removal from in-cell restraints in retaliation for informing Yerkes,

Bertulis, and Marek that he was going to file a lawsuit against them for withholding his

mental health medication from him. See Compl. at 7–8. Parnisakul, Burritt, Ross,

Hurdle, and Byars argue that Garcia did not exhaust these claims of retaliatory conduct.

       Both the defendants and Garcia have filed copies of a Level 1 Grievance and

Level 2 Grievance Appeal related to the incidents that occurred on May 6, 2014 and

May 7, 2014. See Defs. Suppl. Mot. Summ. J., Ex. 9, Attach. B (Doc. No. 81-14) at 21–

23; Pl. First Mem. in Opp’n, Ex. 3 (Doc. No. 38-11). Garcia stated in the Grievance that,

after being harassed by a corrections officer, an altercation with staff led to disciplinary

sanctions and removal to the RHU. See Pl. First Mem. in Opp’n, Ex. 3 at 21. Garcia

claimed he became distraught and irrational, leading to further sanctions. Id. Garcia

claimed that staff placed him on in-cell restraints and left him in restraints overnight. Id.

Garcia alleged that the process humiliated and dehumanized him, and that it was “clear

retaliatory behavior” in response to his conduct. Id.

       Garcia’s Level 1 Grievance does not specify the actions for which he was

retaliated against by GCI staff. Defendants argue that the Level 1 Grievance’s “sole
                                             11
focus was with respect to custody's general use of a ‘3 point restraint’” and that the

claims were unrelated to Garcia’s allegations in the Complaint that his being restrained

was in retaliation for stating he would pursue a lawsuit against mental health staff.

Defendants’ Memorandum in Support of Summary Judgment (“Defs. Mem. in Supp.”)

(Doc. No. 38-1) at 8. Garcia’s position is that he adequately complained of the “decision

to use ‘3 point’ restraints on May 6, 2014 and the physical and psychological impact of

that decision,” and that “[l]ike the Grievance, the allegations of Plaintiff's complaint

center on the events commencing on May 6, 2014 and the use of the in-cell restraints.”

Pl. Second Mem. in Opp’n at 12.

       One purpose of the PLRA is to afford inmates and corrections officials an

opportunity to address complaints internally before engaging in federal litigation. See

Woodford, 548 U.S. at 93–94. “In order to exhaust . . . inmates must provide enough

information about the conduct of which they complain to allow prison officials to take

appropriate responsive measures.” Johnson v. Testman, 380 F.3d 691, 697 (2d Cir.

2004). As such, “a grievance suffices if it alerts the prison to the nature of the wrong for

which redress is sought.” Id. The level of detail necessary in a grievance to comply

with the grievance procedures will vary from system to system and claim to claim, but it

is the prison's requirements, and not the PLRA, that define the boundaries of proper

exhaustion. Jones v. Bock, 549 U.S. at 218.

       The Grievance Form indicates that Garcia was to “[p]rovide any factual

information that is applicable [to the Grievance], including any responses from staff.”

See Pl. Second Mem. in Opp’n, Ex. 11. Garcia’s Grievance referenced his placement

on in-cell restraints and that GCI staff left Garcia restrained overnight. It did not mention



                                              12
that he told Yerkes, Bertulis, and Marek that he would sue them for allegedly refusing to

provide him with medication or that the decision by Parnisakul, Burritt, Ross, and Byars

to place him on in-cell restraints was made in retaliation for his claim to file a future

lawsuit against Yerkes, Bertulis, and Marek. The word “lawsuit” does not appear on the

face of the Grievance, and the only reference to retaliation is a one-sentence claim that

Garcia was placed in restraints in retaliation for his conduct. See Pl. Second Mem. in

Opp’n, Ex. 11 at 3. Garcia does not state in the Grievance he filed that he was caused

to urinate or defecate on himself, nor that he was unable to stand up or use the toilet,

nor that he was prevented from cleaning himself before appearing in court.

       The question before this court is not whether Garcia exhausted his available

administrative remedies, but whether there is a material dispute of fact as to whether he

did so. Viewing the evidence in the light most favorable to Garcia, however, the court

concludes that there is no material issue of fact. Garcia’s Grievance made no mention

of his threatening to sue GCI, no mention of staff actions in response to such

statements, and contained no details regarding an inability to use the toilet or any

allegation that he urinated or defecated on himself as a result. Finally, Garcia made no

mention of staff refusing him the opportunity or ability to clean himself before appearing

in court.

       The court concludes that, based on the undisputed facts, a reasonable jury could

not find that the Level 1 Grievance filed on May 15, 2014, constituted an attempt to

exhaust Garcia’s retaliation claim against Parnisakul, Burritt, Ross, Byars, and Hurdle.4



       4Garcia argues in his Second Memorandum in Opposition that “[t]he undisputed facts
demonstrate the exhaustion requirement has been met.” See Pl. Second Mem. in Opp’n at 12. Garcia


                                                13
Parnisakul, Burritt, Ross, Byars, and Hurdle have met their burden of demonstrating that

there are no issues of material fact in dispute with regard to the exhaustion of the

retaliation claims against them and that they are entitled to judgment as a matter of law.

The defendants’ Motion for Summary Judgment is granted as to Garcia’s retaliation

claims for failure to exhaust.

               3.      Deliberate Indifference to Mental Health Needs Claim

       Defendants further argue that Garcia failed to exhaust the available

administrative remedies as related to his claim that Gray, Marek, Bertulis, and Yerkes

were deliberately indifferent to his mental health needs because they failed to give

Garcia medication and instead placed him in restraints. Defendants support this

argument by pointing to the fact that “[Garcia’s] medical file, which contains a section for

filing grievances, does not contain any grievances regarding the alleged misconduct of

the mental health staff on May 6, 2014.” Defs. Suppl. Mem. in Supp. at 9. Garcia

argues in response that defendants have failed to meet their burden of proof. See

Pl. Second Mem. in Opp’n at 14.

       As noted above, inmates seeking to file a grievance related to medical care or

treatment, including mental health treatment, are required to follow the procedures

outlined by Administrative Directive 8.9. See AD 9.6 § 4(L). Defendants’ Local Rule

56(a) Statement of Facts states that copies of these grievances—called Health Services

Reviews—are kept in the inmate’s medical record. See Defs. L.R. 56(a) ¶ 76.




bases this argument on the fact that the Grievance Appeal Form contains an X marking the statement
“You have exhausted the Department's Administrative Remedies. Appeal to Level 3 will not be
answered." See id. However, the mark is not an indication that Garcia exhausted his administrative
remedies as to all claims he might have raised. It shows only that Garcia was deemed to have exhausted
his available remedies as to the claims for which the Grievance provided notice.

                                                 14
However, as Garcia correctly noted in opposition, defendants do not cite to authority or

evidence for this claim. See Pl. Suppl. L.R. 56(a) at 8 ¶ 76. The defendants filed a

copy of Administrative Directive 8.9 as an exhibit to their Motion for Summary

Judgment. See Doc 38-12 (“AD 8.9”). AD 8.9 section 13(C) states that “[t]he health

record of each inmate who has applied for a Review of a Diagnosis or Treatment shall

contain a copy of the forms used in the Review, notations in the clinical record including

a notation of 'HSR Administrative Remedy' appointment.” AD 8.9 § 13(C). While the

defendants did not cite to this authority, it supports their claim that Health Services

Reviews are filed as part of inmate medical records.

       Defendants also filed the Declaration of Magdalena Szczygiel, the Grievance

Coordinator at GCI, see Defs. Suppl. Mot. Summ. J., Ex. 9 (Doc. 81-14) at 2, who

asserts that she was not able to find any grievances filed by Garcia relating to medical

care or diagnoses. See id. at 2–3. Szczygiel affirms that she has been the Grievance

Coordinator at GCI since 2015, and that her position is “one of the Administrative

Remedies Coordinator positions appointed by the Unit Administrator, as set forth in

Administrative Directive 9.6.” Id. at 2. Szczygiel further affirmed that she is the keeper

of grievances filed by inmates at GCI. Id. at 3.

       Garcia argues that Szczygiel does not attest to her authority over or knowledge

of health services review requests filed pursuant to AD 8.9. See Pl. Second Mem. in

Opp’n at 14. Szczygiel does not declare that she reviews or is the keeper of records for

health services reviews, nor did she declare that she reviewed Garcia’s medical file to

determine whether he had filed medical or mental health grievances or health services

requests pursuant to AD 8.9.



                                             15
       The defendants have not filed an affidavit or declaration of the individual at GCI

who is responsible for processing medical/mental health grievances or health services

requests pursuant to Administrative Directive 8.9, namely the Health Services Review

Coordinator. While defendants filed a copy of at least some of Garcia’s medical records

under seal, they offer no evidence that the filed documents constitute Garcia’s full and

complete medical records. Thus, they have not shown that there is no material issue of

fact as to the existence of mental health grievances or health services requests

pertaining to the alleged failure of Gray, Yerkes, Bertulis, and Marek to provide Garcia

with medication to treat his mental health conditions on May 6, 2014.

       The court concludes that Gray, Yerkes, Bertulis, and Marek have not met their

burden of demonstrating that there are no issues of material fact in dispute with regard

to the exhaustion of the mental health treatment claim. The Motion for Summary

Judgment, on the ground that Garcia did not exhaust his available administrative

remedies as to this claim, is therefore denied.

              4.     Deliberate Indifference to Health and Safety/Unconstitutional
                     Conditions of Confinement Claim

       Finally, defendants contend that Garcia failed to exhaust the available

administrative remedies as to his claims (1) that defendants Ross, Burritt, Parnisakul,

and Byars acted with deliberate indifference to Garcia’s health and safety and subjected

him to unconstitutional conditions of confinement when they placed him on in-cell

restraints; and (2) that defendant Hurdle acted with deliberate indifference to Garcia’s

health and safety and subjected him to unconstitutional conditions of confinement when

he refused to allow Garcia to clean himself before court. The court addresses the

exhaustion of these claims separately.


                                            16
          The Level 1 Grievance filed by Garcia on May 15, 2014, includes a claim

regarding his placement on in-cell restraints from May 6, 2014 to May 7, 2014, using

handcuffs, leg shackles, and a tether chain connecting the handcuffs to the leg

shackles. See Pl. First Mem. in Opp’n, Ex. 3 at 21. Garcia describes these restraints

as three-point restraints in his Grievance. Id. Garcia argues that he was humiliated,

and that the restraint process dehumanized him. Id. Garcia appealed the denial of this

Grievance; the Level 2 reviewer checked the box indicating that Garcia had exhausted

his administrative remedies as to the claim in the Level 1 Grievance. Id. at 23.

          The Level 1 Grievance filed by Garcia on May 15, 2014, does not include an

allegation about Garcia urinating and defecating on himself because he was unable to

use the bathroom during his confinement on in-cell restraints. The Grievance clearly

states that Garcia was put on in-cell restraints on May 6, 2014, was left in restraints

overnight, and that this experience was humiliating and dehumanizing. Id. at 3. Garcia

also stated in the Grievance that the conduct was unconstitutional, claiming that it

amounted to “cruel and unusual punishment.” Id.

          The court concludes that Garcia’s Grievance raises a genuine issue of material

fact as to whether he exhausted his available administrative remedies as to his claim

that defendants Ross, Burritt, Parnisakul, and Byars acted with deliberate indifference to

his health and safety. The Motion for Summary Judgment is therefore denied on the

ground that Garcia did not exhaust his available remedies prior to filing this action with

regard to the Fourteenth Amendment claim that Byars, Burritt, Ross, and Parnisakul

had applied the restraints in way that prevented him from standing upright or using the

toilet.



                                             17
       However, the court reaches a different conclusion as to whether Garcia

exhausted his administrative remedies as to his claim of deliberate indifference to health

and safety against Hurdle. Garcia alleges that Hurdle was deliberately indifferent to his

health and safety because he denied Garcia the opportunity to clean himself and

remove dried urine and feces from his body before attending court. See Affidavit of

Jose Garcia. (Doc. No. 83-2) ¶ 22. Garcia made no mention in his Level 1 Grievance of

defecating or urinating on himself while on in-cell restraints. Nor did he make any

mention of any GCI staff member refusing him the opportunity to clean himself before

attending court. Absent even the barest allegation in his Grievance regarding his

treatment by staff following removal of the in-cell restraints, the court concludes that

there is no issue of material fact as to whether Garcia properly exhausted his available

administrative remedies as to this claim. Defendants’ Motion for Summary Judgment is

therefore granted for failure to exhaust as to the claim that Hurdle acted with deliberate

indifference to Garcia’s health and safety, and subjected him to unconstitutional

conditions of confinement.

       The court has concluded that there is no material issue of fact as to the

exhaustion of Garcia’s claims of First Amendment retaliation against Hurdle, Parnisakul,

Burritt, Ross, and Byars. The court has concluded that there are material issues of fact

as to exhaustion of Garcia’s claims of Fourteenth Amendment deliberate indifference to

mental health needs against Gray, Yerkes, Bertulis, and Marek, and of Fourteenth

Amendment deliberate indifference as to Garcia’s health and safety and subjection to

unconstitutional conditions of confinement by Byars, Burritt, Ross, and Parnisakul. The




                                             18
court now addresses whether a material issue of fact exists as to the elements of each

of the remaining claims.

       B.     Fourteenth Amendment Claims of Deliberate Indifference

       Garcia alleges that GCI staff acted with deliberate indifference to his mental

health needs by “refusing to prescribe Mr. Garcia medication or treatment for his mental

illness and instead placing him in restraints as punishment.” See Pl. Second Mem. in

Opp’n at 1. Because Garcia was a pretrial detainee during the relevant time period, his

claims are governed by the Due Process Clause of the Fourteenth Amendment. Darnell

v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017).

       To establish a claim for deliberate indifference to conditions of confinement

under the Due Process Clause of the Fourteenth Amendment, a pretrial detainee must

satisfy a two-pronged test: (1) an "objective prong" showing that the challenged

conditions were sufficiently serious to constitute a constitutional deprivation, and

(2) a "subjective prong," also called a "mens rea prong," showing that the defendant

acted with deliberate indifference. Id. at 29. The test is the same regardless of what

condition of confinement is challenged. See id. at 33 n.9 (“[D]eliberate indifference

means the same thing for each type of claim under the Fourteenth Amendment.”)

       To satisfy the objective prong, a detainee must prove that the challenged

conditions, either alone or in combination, pose an unreasonable risk of serious damage

to his health, including mental health. See id. at 29. To satisfy the mens rea prong, the

detainee must prove that the defendants acted with deliberate indifference, which in the

context of a Fourteenth Amendment claim equates to objectively reckless behavior.

See id. at 29, 35 (holding that “the subjective prong (or mens rea prong) of a deliberate

indifference claim is defined objectively”) (internal quotations omitted).
                                              19
       At summary judgment, the burden is on the defendants to show there is no

material issue of disputed fact as to whether the plaintiff was objectively deprived of due

process, or that the defendants did not act with deliberate indifference. The court first

addresses Garcia’s claims of deliberate indifference as to mental health needs before

proceeding to his claims of deliberate indifference as to health and safety.



              1.     Deliberate Indifference to Mental Health Needs

       Garcia alleges that Gray, Marek, Bertulis, and Yerkes acted with deliberate

indifference to Garcia's mental health needs when they refused to address his requests

for treatment in connection with his placement in restrictive housing. Pl. Second Mem.

in Opp’n at 16. Defendants contend that there are no material issues of fact to support

Garcia’s claim that the defendants acted with deliberate indifference to his health needs.

Defs. Suppl. Mem. in Supp. at 14.

                     a.     Objective Requirement

       The objective requirement of a deliberate indifference of medical needs claim

consists of two inquiries. “The first inquiry is whether the prisoner was actually deprived

of adequate medical care.” Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006).

The second is “whether the inadequacy in medical care is sufficiently serious.” Id. at

280. When an inmate’s claim of deliberate indifference is based on a failure to provide

any treatment for an inmate's medical condition, courts examine whether the inmate's

medical condition is sufficiently serious. Id. (citing Smith v. Carpenter, 316 F.3d 178,

185-86 (2d Cir. 2003)). Factors relevant to the seriousness of a medical condition

include whether "a reasonable doctor or patient would find [it] important and worthy of



                                            20
comment," whether the condition "significantly affects an individual's daily activities,"

and whether it causes "chronic and substantial pain." Id.

        Here, the defendants conceded for the purpose of summary judgment that

Garcia has been diagnosed with serious mental health disorders, and Garcia’s medical

record demonstrates that he suffered from chronic, severe mental health issues. See

Pl. Second Mem. in Opp’n at 16. However, defendants contest that Garcia was

deprived of medical care.

        Defendants argue that there is no evidence that Garcia requested medicine.5

They assert that the video recordings submitted to the court support this argument. See

Def. Suppl. Mem. in Supp. at 13. They also argue that the medical defendants’ clinical

entries make no mention of Garcia making any requests for medication. Id.

        Garcia claims that he made repeated requests for medication, and that these

requests were ignored. Pl. Second Mem. in Opp’n at 17. In support of this claim,

Garcia relies on (1) his Affidavit, and (2) a portion of a video recording submitted to this

court. See id. Garcia also argues that, because the video recordings submitted to the

court cover only a small portion of the total time relevant to Garcia’s claims, they “do not

provide a complete picture of the events, Mr. Garcia's requests for medication, and/or

the medications that Mr. Garcia should have received, but did not.” Id. Garcia argues

that the defendants’ failure to provide him with medication led to his “desperate attempt



        5  Defendant Gray also argues that he had limited interaction with Garcia, and that his “only
involvement with Garcia was to keep the trap door open so that superior staff could maintain contact with
him.” See Defs. Suppl. Mem. in Supp. at 12–13. As the Supreme Court has held, guards “intentionally
denying or delaying access to medical care can constitute deliberate indifference to medical needs. See
Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). Garcia swears that he repeatedly requested medication.
A reasonable inference is that a person standing at a cell door would hear such requests. Garcia’s
Affidavit, combined with Gray’s admission that he was present at the cell door, raises a material issue of
fact as to whether Gray was deliberately indifferent to Garcia’s requests for medication.

                                                   21
to commit suicide by hanging,” and that the attempted suicide shows that the

defendants’ actions posed a serious risk to Garcia’s health. See id.

       The defendants argue that “there is no apparent evidence that Garcia asked

defendants Marek, Bertulis, and Yerkes for medicine.” Id. However, “a party who

moves for summary judgment on the ground that the nonmoving party has no evidence

must affirmatively show the absence of evidence in the record.” Celotex Corp. v.

Catrett, 477 U.S. 317, 332 (1986). A nonmoving party may defeat a motion for

summary judgment that rests on a lack of evidence by calling the court's attention to

supporting evidence already in the record that was overlooked or ignored by the moving

party. Id. Once the nonmoving party has made such evidence clear to the court, “the

moving party must . . . attempt to demonstrate the inadequacy of this evidence.” Id.

       The word “medicine” is referenced at least once in the video recordings

submitted to the court. DVD GCI-V-14-276 at 37:20. The reference is during a

conversation between Garcia and Social Worker Bertulis. Id. at 37:20. Much of the

conversation is difficult to understand because of background noise, but at one point in

the video, Bertulis can be seen to listen to Garcia, and then ask Garcia, “What do you

want?” Id. at 37:20. Following further conversation and a pause, Bertulis asks the

fragmented question, “Like Medicine?” Id. at 37:20. Thereafter, Bertulis can be heard

to say that she can help Garcia with some aspects of a request but not others.

Id. at 38:00.

       Defendants did not address the contents of the video recordings, or explain why

the mention of “medicine” was not sufficient to raise a question of fact as to Garcia’s

claim that he requested medication and was ignored. Garcia swore in his Affidavit that



                                            22
he made repeated requests for medicine, and the requests were ignored. See Affidavit

of Jose Garcia (Doc. No. 83-2) ¶ 16. Garcia also notes that the video is only a

recording of part of the interaction between him and GCI staff. See Pl. Second Mem. in

Opp’n at 17 (“The videos only record a limited period of time (under 92 minutes total)

relative to the hours during which the incidents occurred (more than 18 hours). Thus,

the recordings do not provide a complete picture of the events, Mr. Garcia's requests for

medication, and/or the medications that Mr. Garcia should have received, but did not.”).

The court concludes, based on the ambiguous video evidence, combined with the

contested nature of the evidence presented by the defendants and Garcia, that there is

a material issue of fact as to whether Garcia made requests for medication that were

ignored.

                     b.     Subjective Requirement

       Defendants also argue that there is no material issue of disputed fact as to

whether they acted with deliberate indifference to Garcia’s mental health needs. The

defendants again rest their Motion on the argument that Garcia has provided no

evidence that the defendants “recklessly failed to act with reasonable care to mitigate

the risk that the condition posed to [Garcia] even though these defendants knew or

should have known that the condition posed an excessive risk to health or safety.”

Defs. Suppl. Mem. in Supp. at 14. Defendants argue that Garcia was placed in the

RHU because he threatened staff earlier in the day. Id. at 13. Garcia was segregated

from the officer that had antagonized him earlier in the day. Id. at 13–14. Finally,

pursuant to policy, Garcia was placed on Behavioral Observation Status (“BOS”) and

was to be observed every 15 minutes. See id. at 14. The purpose of BOS is to mitigate



                                            23
an inmate’s “maladaptive” behaviors while keeping the inmate and staff safe. See Pl.

Suppl. L.R. 56(a) at 12 ¶ 18.

       Garcia argued in response that GCI is a facility specifically used to house

inmates with mental health issues, and that the defendants therefore should have

known that Garcia had been diagnosed with mental health issues requiring medication

and treatment. Pl. Second Mem. in Opp’n at 18. Moreover, Garcia argues that the

behavior he exhibited during the relevant time should further have put defendants on

notice as to his mental health needs. Id. The defendants’ burden is to show that there

is no material issue of fact as to whether the defendants recklessly failed to act with

reasonable care to mitigate the risk that the failure to provide medication posed to

Garcia, even though the defendants knew, or should have known, that the failure to

provide him medication posed an excessive risk to Garcia’s health or safety. See

Darnell, 849 F.3d at 29.

       Defendants failed to show that there is no issue of material fact as to whether

they acted with reckless disregard of an excessive risk to Garcia’s health and safety.

The court concludes that, based on Garcia’s documented behavior during the time

leading up to and including his placement in RHU, combined with Garcia’s documented

history of self-harm, and evidence he repeatedly requested medicine, a reasonable jury

could find that the defendants recklessly disregarded an excessive risk to Garcia’s

health and safety when they ignored his requests for medication and instead placed

Garcia on in-cell restraints.

       The defendants’ Motion for Summary Judgment is therefore denied as to

Garcia’s claim of deliberate indifference to mental health needs.



                                            24
              2.     Deliberate Indifference to Health and Safety

       Garcia alleges that defendants Hurdle, Ross, Burritt, Parnisakul, and Byars acted

with deliberate indifference to a harmful condition and retaliated against Garcia by

placing him on in-cell restraints that prevented him from standing fully upright or using

the toilet. See Pl. Second Mem. in Opp’n at 19. The court already concluded that

summary judgment is appropriate as to the deliberate indifference claim against

defendant Hurdle because of Garcia’s failure to exhaust administrative remedies. See,

supra, at 17–18.



                     a.       Objective Requirement

       The first prong of the deliberate indifference standard is whether there was an

objective deprivation. To establish an objective deprivation, the inmate must prove that

the challenged conditions, evaluated in light of contemporary standards of decency,

alone or in combination pose an unreasonable risk of serious damage to his health.

Darnell, 849 F.3d at 30. The Second Circuit has held that “the proper lens through

which to analyze allegedly unconstitutional unsanitary conditions of confinement is with

reference to their severity and duration, not the detainee’s resulting injury.” Id. (citing

Willey v. Kirkpatrick, 801 F.3d 51, 68, (2d Cir. 2015)). There is no “bright-line durational

requirement for a viable unsanitary-conditions claim.” Willey, 801 F.3d 68. Nor is there

a minimal level of unsanitary conditions required. See id.

       Defendants argue in support of summary judgment that: (1) Garcia's behavior

caused him to be placed in restrictive housing; (2) Garcia’s placement in RHU was

mandated by applicable Administrative Directives; and (3) there is “absolutely no

evidence” that the defendants intentionally restrained Garcia in a manner that would

                                             25
prevent him from standing upright or using the toilet. See Defs. Suppl. Mem. in Supp.

at 15. The defendants provide documentary evidence to support their argument,

including (1) a video showing Garcia’s gown was open in the rear, which suggests that

he would be able to use the toilet (if he could reach it), see DVD-GCI-V-14-276 at 50:50;

(2) restraint logs showing checks of Garcia’s cell were conducted at 15 minute intervals,

and that Gray saw Garcia pacing in the cell, see Defs. Suppl. Mot. Summ. J., Ex. 3,

Attach. D (Restraint Checklist) (Doc. No. 81-9); (3) a sworn statement from Ross stating

that the restraints were applied in a manner that would allow Garcia mobility, see id. at

Ex. 4 (Decl. of Richard Ross) (Doc. No. 81-10) ¶¶ 20–24; and (4) a sworn statement

from Hurdle that he observed no feces or urine on Garcia’s body, see Defs. Mot. Summ.

J., Ex. 8 (Decl. of George Hurdle) (Doc. No. 38-10) ¶ 15.

       In response, Garcia argues first, that the manner in which he was chained was

contrary to the requirements of applicable Administrative Directives, specifically AD 6.5,

and that Byars, Ross, Parnisakul, and Burritt were all “personally involved” in the

application of in-cell restraints on Garcia “and were in a position to recommend

correction of the length of the tether chain.” Pl. Second Mem. in Opp’n at 19. Garcia

further argues that, when Yerkes checked the wrist and ankle cuffs, she failed to have

Garcia stand to ensure that the chain length allowed Garcia to stand upright. Id. at 19–

20. Garcia does not allege, nor does the evidence suggest that he suffered any

physical injuries or harm due to his placement on in-cell restraints. Rather, he avers

that he was humiliated because the restraints prevented him from standing upright or

using the toilet. Pl. Second Mem. in Opp’n at 20.




                                            26
       The court’s role at this stage of litigation is not to make findings of fact. Rather, it

is to determine if a material issue of fact exists. The court concludes that the

defendants failed to meet their burden to show there is no material issue of fact as to

whether Garcia suffered an objective deprivation. Garcia’s sworn statement alone

creates a genuine issue of material fact as to this question.

                      b.     Subjective Requirement

       The court also concludes that there is a dispute of material fact as to whether the

defendants acted with deliberate indifference to the risk to Garcia’s health resulting from

placing Garcia on in-cell restraints. The defendants argue that the decision was made

to place Garcia on in-cell restraints to control Garcia’s disruptive behavior and to

maintain order in the facility. Defs. Suppl. Mem. in Supp. at 18. They provide ample

documentary evidence of Garcia’s behavior warranting placement on in-cell restraints

on the day in question.

       The defendants do not contest that they were all present and involved in the

process of placing Garcia on in-cell restraints, and defendants conceded that Yerkes

failed to check if Garcia was able to stand after he was placed on in-cell restraints.

See Defs. Mem. in Supp. at 14–15. However, the defendants contend that, even if this

conduct was negligent, it was not reckless. Id. Defendants further argue that, “there is

no evidence that [they] intentionally imposed the condition in which Garcia had been

placed, nor is there any evidence that these defendants recklessly failed to act with

reasonable care in the application of restraints . . . .” Id. at 16.

       In moving for summary judgment against a party who will bear the

ultimate burden of proof at trial, the movant's burden will be satisfied if he can point to

an absence of evidence to support an essential element of the nonmoving party's
                                              27
claim.” Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18

(2d Cir. 1995). The court concludes that the defendants have met their initial burden to

show a lack of material issue fact. The burden to show that an issue of fact exists

therefore shifts to Garcia. See Scott v. Harris, 550 U.S. 372, 380 (2007) (“[w]hen the

moving party has carried its burden under Rule 56(c), its opponent must do more than

simply show that there is some metaphysical doubt as to the material facts.”)

       Garcia responds by arguing that the defendants “acted with deliberate

indifference to a harmful condition and retaliated against Garcia by placing him [on] in-

cell restraints . . . .” Pl. Second Mem. in Opp’n at 19. Garcia swore in his Affidavit that,

after being placed on the in-cell restraints, he “could not stand fully erect or remove the

safety gown to use the toilet,” and that as a result, he urinated and defecated on

himself. Affidavit of Jose Garcia (Doc. No. 83-2) ¶ 19. The defendants’ admission that

they assisted in the application of the in-cell restraints, the admission that LPN Yerkes

failed to confirm Garcia’s ability to stand erect, and Garcia’s sworn statement that the

manner in which he was restrained prevented him from standing upright or using the

toilet, raise a material issue of fact as to whether the defendants recklessly failed to act

with reasonable care in the application of the in-cell restraints. The defendants’ Motion

for Summary Judgment is therefore denied as to Garcia’s claim that Ross, Burritt,

Parnisakul, and Byars acted with deliberate indifference to a harmful condition.

       C.     Qualified Immunity

       Garcia’s remaining claims are (1) the Fourteenth Amendment claim of deliberate

indifference to mental health needs against Gray, Yerkes, Bertulis, and Marek, and

(2) the Fourteenth Amendment claim of deliberate indifference to Garcia’s health and

safety against Ross, Burritt, Parnisakul, and Byars. The defendants argue that they are
                                             28
entitled to summary judgment on the basis of qualified immunity. Defendants briefed

this issue in their First Memorandum in Support of the Motion for Summary Judgment

(Doc. No. 38-1). See Defs. Mem. in Supp. at 22. While the defendants re-alleged in

their supplemental filings that they were entitled to qualified immunity, see Defs. Suppl.

Mem. in Supp. at 1, they did not provide any substantive briefing on this issue in their

Supplemental Memorandum in Support. Nor did Garcia address the issue in his

supplemental filings. The defendants’ original argument in support of qualified immunity

is sparse; while the defendants correctly state the legal standard, see Defs. Mem. in

Supp. at 22–25, the factual examination is limited. See id. at 26.

       In resolving questions of qualified immunity at summary judgment, courts engage

in a two-pronged inquiry. The first prong “asks whether the facts, taken in the light most

favorable to the party asserting the injury . . . show the officer's conduct violated a

federal right[,] . . . [and] [t]he second prong of the qualified-immunity analysis asks

whether the right in question was clearly established at the time of the violation.”

Raspardo v. Carlone, 770 F.3d 97, 113 (2d Cir. 2014) (alterations in original). The

Supreme Court has held that a court may consider these two questions in either order

and, if it determines that one prong is not satisfied, it need not reach the other.

See Pearson v. Callahan, 555 U.S. 223, 236 (2009). Defendant officials are therefore

entitled to summary judgment when they can establish that there is no material issue of

fact as to either “(1) a constitutional right [being] violated or (2) the right was not [being]

clearly established [at the time of the violation].” Raspardo, 770 F.3d at 113. “The

relevant, dispositive inquiry in determining whether a right is clearly established is




                                              29
whether it would be clear to a reasonable officer that his conduct was unlawful in the

situation he confronted.” Saucier v. Katz, 533 U.S. 194, 202 (2001).

       Even where a right is clearly established, a defendant official is entitled to

qualified immunity if “it was objectively reasonable for the defendant to believe that his

action did not violate such law.” See Poe v. Leonard, 282 F.3d 123, 133 (2d Cir. 2002).

An officer's actions are objectively reasonable if “officers of reasonable competence

could disagree on the legality of the defendants' actions.” Ford v. Moore, 237 F.3d 156,

162 (2d Cir. 2001). If the court determines the only conclusion a rational jury could

reach is that reasonable officers at the time of the alleged constitutional violation would

disagree about the legality of the defendants' conduct under the circumstances,

summary judgment for the officers is appropriate. See Lennon v. Miller, 66 F.3d 416,

421 (2d Cir. 1995).

       Whether a defendant’s conduct was objectively reasonable, that is, “whether a

reasonable official in the defendant's position would reasonably believe his conduct did

not violate a clearly established right,” is a mixed question of law and fact. Outlaw v.

City of Hartford, 884 F.3d 351, 367 (2d Cir. 2018). “Although a conclusion that the

defendant official's conduct was objectively reasonable as a matter of law may be

appropriate where there is no dispute as to the material historical facts, if there is such a

dispute, the factual questions must be resolved by the factfinder.” Kerman v. City of

New York, 374 F.3d 93, 109 (2d Cir. 2004) (citations omitted).

       The court notes that, under Second Circuit law at the time of the alleged harm,

courts analyzed pretrial detainee claims of deliberate indifference under the Eighth

Amendment standard. See Caiazzo v. Koreman, 581 F.3d 63, 71 (2d Cir. 2009),



                                             30
overruled by Darnell v. Pineiro, 849 F.3d 17 (2d Cir. 2017). To state an Eighth

Amendment claim based on conditions of confinement, an inmate must allege that:

(1) objectively, the deprivation the inmate suffered was sufficiently serious that he was

denied the minimal civilized measure of life's necessities, and (2) subjectively, the

defendant official acted with a sufficiently culpable state of mind, such as deliberate

indifference to inmate health or safety. Walker v. Schult, 717 F.3d 119, 125 (2d Cir.

2013). To meet the subjective requirement, a plaintiff must prove that officers knew of,

and disregarded, an excessive risk to health or safety. Id. Evidence that a risk was

“obvious or otherwise must have been known to a defendant” may be sufficient for a

fact finder to conclude that the defendant was actually aware of the risk. Id. (citation

omitted).

        The court addresses whether the defendants are entitled to qualified immunity

as to the remaining claims, the deliberate indifference to mental health needs claims

and deliberate indifference to harmful conditions claims, separately.

                     a.     Qualified Immunity from Claims of Deliberate Indifference to
                            Mental Health Needs

       Gray, Yerkes, Bertulis, and Marek argue they are entitled to qualified immunity as

to Garcia’s claim of deliberate indifference to his mental health needs. The court first

addresses whether the facts, viewed in the light most favorable to the plaintiff, show that

the officer’s conduct violated a constitutional right. See Gilles v. Repicky, 511 F.3d 239,

244 (2d Cir. 2007) (quoting Walczyk v. Rio, 496 F.3d 139, 154 (2d Cir. 2007)).

       The Supreme Court has held that deliberate indifference to serious medical

needs violates prisoners’ constitutional rights, whether “manifested by prison doctors in

their response to the prisoner's needs or by prison guards in intentionally denying or


                                            31
delaying access to medical care or intentionally interfering with the treatment once

prescribed.” See Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). This right extends to

the provision of mental health care. See Langley v. Coughlin, 888 F.2d 252, 254 (2d

Cir.1989). Garcia swore in his Affidavit that he repeatedly requested mental health

medication, and that the defendants ignored his requests. See Affidavit of Jose Garcia

(Doc. No. 83-2) ¶ 16. Defendants deny that Garcia made any requests.

       The court cannot resolve this dispute of fact at summary judgment. See Tolan v.

Cotton, 134 S. Ct. 1861, 1866 (2014) (holding that in addressing a qualified immunity

argument, “courts may not resolve genuine disputes of fact in favor of the party seeking

summary judgment,” and reiterating that “a judge's function at summary judgment is not

to weigh the evidence and determine the truth of the matter but to determine whether

there is a genuine issue for trial”) (internal quotations omitted). Viewing the facts in the

light most favorable to Garcia, the court concludes that a rational jury could find that the

failure of the defendants to provide mental health medication, despite Garcia’s repeated

requests, violated Garcia’s constitutional right to adequate mental health care.

       The second prong of the qualified immunity analysis is whether the constitutional

right was clearly established. The right to be free from deliberate indifference to one's

serious medical needs has long been established since the United States Supreme

Court's decision in Estelle v. Gamble, 429 U.S. at 104–05. And, as the court noted

above, this right applies to mental health needs. This right was clearly established at

the time of the alleged unconstitutional conduct. As the court has noted, however, even

where a right was clearly established, a defendant will be entitled to qualified immunity

if, at the time of the alleged acts, it would have been “objectively reasonable for the



                                             32
defendant to believe that his action did not violate such law.” Poe v. Leonard, 282 F.3d

at 133.

       Defendants Yerkes, Marek, and Bertulis argue “it was objectively reasonable for

the mental health nurses [LPN Yerkes, CSW Marek, and CSW Bertulis] to communicate

with plaintiff regarding his mental state, but the administration of medication is beyond

their authority.” Defs. Mem. in Supp. at 26. Clearly, prescribing or ordering medication

is the responsibility of a doctor. The defendants’ argument, however, does not address

the obligations of others, like prison guards and non-physicians, to seek to obtain

medical treatment or medication from physicians when an inmate requests it and the

circumstances support the request. See, supra, at 31. Further, the defendants make

no argument as to why qualified immunity applies to Garcia’s claim of indifference to

mental health needs against Corrections Officer Gray, except for a blanket statement

that it was objectively reasonable for the defendant corrections officers to follow prison

procedure. See Defs. Mem. in Supp. at 26. That argument again misses the point:

corrections officers have a duty to seek a physician’s assistance in circumstances that

call for medical treatment, including the procurement and administration of medication.

See Estelle v. Gamble, 429 U.S. at 104–05 (holding that indifference to serious medical

needs violates the Eighth Amendment “whether the indifference is manifested by prison

doctors in their response to the prisoner's needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed”) (emphasis added). Moreover, the defendants offer no evidence or

case law to support their argument. Accepting, for the purpose of summary judgment,

that Garcia requested medication and that Corrections Officer Gray, Nurse Yerkes,



                                            33
CSW Bertulis, and CSW Marek ignored Garcia’s requests, the court concludes that,

under the law at the time, no objectively reasonable corrections officer, nurse, or social

worker would disagree that such inaction was a violation of Garcia’s constitutional

rights. Therefore, the defendants’ Motion for Summary Judgment on the basis of

qualified immunity as to Garcia’s claim of deliberate indifference to mental health needs

is denied.

                      b.     Qualified Immunity from Claims of Deliberate Indifference to
                             Health and Safety

       Defendants Parnisakul, Burritt, Ross, and Byars argue that they are entitled to

qualified immunity on Garcia’s claim that they were deliberately indifferent to his health

and safety and subjected him to unconstitutional conditions of confinement when they

caused him to be placed on in-cell restraints in a manner that prevented him from

standing upright and using the toilet. Defs. Mem. in Supp. at 26. The court first

addresses whether the facts, viewed in the light most favorable to the plaintiff, show that

the officers’ conduct violated a constitutional right.

       Garcia alleged that he was placed on in-cell restraints in a manner that prevented

him from standing and from reaching or using the toilet. He affirmed that, as a result, he

was unable to stand upright in his cell for nine hours, and that he was forced to urinate

and defecate on himself. While prisoners do not have a constitutional right to

comfortable prison conditions, they do have a right to be free from unnecessary and

wanton infliction of pain. See Hope v. Pelzer, 536 U.S. 730, 737 (2002). Moreover, the

Second Circuit has “long recognized that unsanitary conditions in a prison cell can, in

egregious circumstances, rise to the level of cruel and unusual punishment.” Walker v.

Schult, 717 F.3d at 127 (2d Cir. 2013).


                                              34
       While the defendants claim that Garcia was seen pacing in his cell, see Defs.

Suppl. Mot. Summ. J., Ex. 3, Attach. D (Restraint Checklist) (Doc. No. 81-9), and they

deny that Garcia urinated or defecated on himself, the court, as noted “may not resolve

genuine disputes of fact in favor of the party seeking summary judgment.” Tolan v.

Cotton, 134 S. Ct. 1861, 1866 (2014). Viewing the evidence in the light most favorable

to Garcia, the court concludes that a rational jury could find that the defendants placed

Garcia on in-cell restraints in a manner that prevented him from standing or relieving

himself in a sanitary manner for nine hours. Such conduct was sufficiently serious to

constitute a constitutional deprivation at the time.

       The second prong of the qualified immunity analysis is whether the right that the

defendants allegedly violated was clearly established at the time of their conduct, that

is, whether “the rights that plaintiff asserts were violated [were] clearly established in a

particularized sense, so that a reasonable official would know that his actions violated

plaintiff's rights. P.C. v. McLaughlin, 913 F.2d 1033, 1039 (2d Cir. 1990) (internal

quotation omitted). Garcia claims that his placement on in-cell restraints in a manner

that prevented him from standing was cruel and unusual punishment. As noted above,

see, supra, at 34, clearly established law at the time of the incident provided that

inmates had an Eighth Amendment right to be free from “unnecessary and wanton

infliction of pain.” Hope v. Pelzer, 536 U.S. at 737 (2002). Garcia also claims that his

inability to reach the toilet, causing him to soil himself, constituted cruel and unusual

punishment. The Second Circuit had clearly established that inmates could not be

“denied the minimal civilized measure of life's necessities” at the time relevant to this




                                             35
case. See Walker v. Schult, 717 at 125. Thus, the right upon which his claim is based

was clearly established at the time in question.

       As noted above, even where a right is clearly established, a defendant will be

entitled to qualified immunity if, at the time of the alleged acts, it would have been

“objectively reasonable for the defendant to believe that his action did not violate such

law.” Poe v. Leonard, 282 F.3d at 133. In other words, the defendants are entitled to

qualified immunity if reasonable officers at the time would disagree that the defendants’

conduct violated Garcia’s constitutional rights.

       The first question is whether it was objectively reasonable for the officers to

believe that Garcia’s deprivation was not sufficiently serious to meet the objective

element of an Eighth Amendment claim of deliberate indifference. At the time of the

events in question, the Second Circuit had held that there was “no static test to

determine whether a deprivation is sufficiently serious, [and that] the conditions

themselves must be evaluated in light of contemporary standards of decency.” Jabbar

v. Fischer, 683 F.3d 54, 57 (2d Cir. 2012) (citing Blissett v. Coughlin, 66 F.3d 531, 537

(2d Cir.1995) (alterations and quotations omitted)). The Second Circuit had also held

that “prisoners may not be deprived of their basic human needs,” including food,

clothing, shelter, and reasonable safety. See id. Garcia alleged that the defendants

placed him on in-cell restraints in a manner that prevented him from standing upright or

using a toilet for nine hours, causing him to urinate and defecate on himself. The ability

to stand and move sufficiently to relieve oneself in a sanitary manner is a basic human

need, and denial of such ability overnight, causing an individual to urinate and defecate

on themselves, constitutes a violation of society’s general standards of decency. The



                                             36
court concludes that, if the jury credits Garcia’s testimony, the alleged conditions would

amount to a serious deprivation of basic needs sufficient to meet the first element of an

Eighth Amendment claim of deliberate indifference.

       The second question is whether defendants Parnisakul, Burritt, Ross, and Byars

are entitled to qualified immunity because it was objectively reasonable for the

defendants to believe that their conduct did not violate Garcia’s Eighth Amendment

right. As noted, to satisfy the subjective deliberate indifference element under the

Eighth Amendment, a plaintiff must prove that officers knew of, and disregarded, an

excessive risk to health or safety.

       As evidence, Garcia points to admissions by defendants Byars, Ross,

Parnisakul, and Burritt, that each of the defendants either assisted in placing Garcia on

in-cell restraints, or secured Garcia while other staff members placed him on in-cell

restraints. See Pl. Second Mem. in Opp’n at 19. Garcia argued that the corrections

officers were therefore “personally involved in the application of the in-cell restraints and

were in a position to recommend correction of the length of the tether chain.”

Pl. Second Mem. in Opp’n at 19. In his Affidavit, Garcia affirmed that he was “walked

into cell F125 and placed in in-cell restraints,” and that he “never stood up during or

after the time that the in-cell restraints were being applied.” See Affidavit of Jose Garcia

(Doc. No. 83-2) ¶ 18. Garcia further affirmed that “[t]he video shows that LPN Yerkes

checks the wrist and ankle cuffs without asking [Garcia] to stand.” Id. (citing DVD-GCI-

V-276). Viewing the evidence in the light most favorable to Garcia, and drawing all

reasonable inferences in his favor, the court concludes that a rational jury could find that

defendants Byars, Ross, Parnisakul, and Burritt were in the cell when Garcia was



                                             37
placed on in-cell restraints, that they assisted in his placement on in-cell restraints, and

that they were present when LPN Yerkes checked the restraints and failed to have

Garcia stand. The court further concludes that a rational jury could find that the

defendants knew of and disregarded an excessive risk to Garcia’s health and safety

when they failed to ensure that Garcia was able to stand upright in his cell or reach the

toilet, or that the risk to Garcia’s health and safety was “obvious or otherwise must have

been known to [the] defendants.” Walker v. Schult, 717 F.3d at 125. Based on such a

factual finding, this court could not conclude that reasonable officers at the time of the

alleged constitutional violation would disagree about the legality of the defendants'

conduct under the circumstances. To the extent that there are issues of disputed

material fact as to what the defendants faced or perceived, including whether the

defendants were able to perceive an obvious, excessive risk to Garcia’s health and

safety, that question of fact must be resolved by the jury before this court can

determine, as a matter of law, “whether qualified immunity attaches on those facts.”

See Outlaw v. City of Hartford, 884 F.3d at 367 (emphasis in original).

       Because the court cannot conclude that the only conclusion a rational jury could

reach is that reasonable officers would disagree as to whether the conduct of

defendants Parnisakul, Burritt, Ross, and Byars violated a clearly established right

under the law of this Circuit at the time of the alleged violation and, under the

circumstances the defendants faced, summary judgment on qualified immunity is

inappropriate. See Lennon v. Miller, 66 F.3d at 420 (“If any reasonable trier of fact

could find that the defendants' actions were objectively unreasonable, then the

defendants are not entitled to summary judgment.”). Thus, the defendants’ Motion for



                                             38
Summary Judgment, as to Garcia’s Fourteenth Amendment claims of deliberate

indifference to health and safety and subjection to unconstitutional conditions of

confinement, is denied on the basis of qualified immunity.

V.     CONCLUSION

       For the foregoing reasons, defendants’ Motion for Summary Judgment (Doc. No.

38) and Supplemental Motion for Summary Judgment (Doc. No. 81) are granted in part

and denied in part. Summary Judgment is GRANTED as to Garcia’s Fourteenth

Amendment claim of deliberate indifference to his health and safety and subjection to

unconstitutional conditions of confinement by Hurdle based on failure to exhaust, and

DENIED as to Garcia’s Fourteenth Amendment claim of deliberate indifference to his

health and safety and subjection to unconstitutional conditions of confinement by

Parnisakul, Burritt, Ross, and Byars based on qualified immunity. Summary Judgment

is GRANTED as to Garcia’s First Amendment claim of retaliation by Hurdle, Parnisakul,

Burritt, Ross, and Byars based on failure to exhaust. Summary Judgment is DENIED

as to Garcia’s Fourteenth Amendment Claim of deliberate indifference to his mental

health needs by Gray, Marek, Bertulis, and Yerkes.



SO ORDERED.

       Dated at New Haven, Connecticut this 7th day of November, 2018.



                                                        /s/ Janet C. Hall
                                                        Janet C. Hall
                                                        United States District Judge




                                            39
